Citation Nr: 0121700	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3. Entitlement to service connection for residuals of a 
fracture of the left fifth toe.

4. Entitlement to service connection for stress urinary 
incontinence.

5. Entitlement to service connection for residuals of a 
fracture of the jaw.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
under honorable conditions from August 1973 to May 1975.  She 
also served on active duty in the United States Marine Corps 
under honorable conditions from March 1, 1979, to July 17, 
1979, and from October 31, 1979, to May 3, 1981.  She had a 
period of service in the Marine Corps under other than 
honorable conditions from May 4, 1981, to March 14, 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for residuals 
of a fracture of the jaw will be addressed in the remand 
portion of this decision. 


FINDINGS OF FACT

1. The veteran did not have hepatitis during her periods of 
active, honorable service.

2. There is no medical evidence of a diagnosis of PTSD.

3. The veteran's claimed stressor occurred during her period 
of dishonorable service.

4. Currently diagnosed dysthymic disorder is not related to 
the veteran's periods of honorable service.

5. The veteran does not have a current disability related to 
residuals of a fracture of the left fifth toe.

6. There is an approximate balance of positive and negative 
evidence on the issue of whether stress urinary 
incontinence increased in severity beyond normal 
progression during a period of honorable service.


CONCLUSIONS OF LAW

1. Hepatitis was not incurred in or aggravated by active, 
honorable service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001).

2. An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active, honorable service.  
38 U.S.C.A. §§ 1131, 5107.

3. Residuals of a fracture of the left fifth toe were not 
incurred in or aggravated by active, honorable service.  
38 U.S.C.A. §§ 1131, 5107.

4. With resolution of reasonable doubt, stress urinary 
incontinence was aggravated by active, honorable service.  
38 U.S.C.A. §§  1111, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.304, 3.306 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute, except with regard to 
the claim of entitlement to service connection for residuals 
of a fracture of the jaw.  The veteran has not identified any 
evidence which may be pertinent to her other claims which the 
RO has not made sufficient attempts to obtain.  The RO 
notified the veteran of the requirements in law to establish 
service connection for the disabilities which she claims were 
incurred in or aggravated by active service. The Board, 
therefore, concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims (except the claim of entitlement to service connection 
for residuals of a fracture of the jaw) and that the notice 
provisions of the VCAA have been complied with.  The Board 
will, therefore, proceed to consider the veteran's claims on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001).

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or pre-
existing injury or disease was aggravated, compensation as 
provided by law, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 
(West 1991).

In the veteran's case, an administrative decision by the RO 
in September 1985 determined that her discharge from her term 
of service in the Marine Corps which commenced on October 31, 
1979, and ended on March 14, 1984, was a dishonorable 
discharge and thus a bar to any benefits under laws 
administered by VA based on that term of service.  A Board 
decision in July 1997 found that new and material evidence 
had not been submitted by the veteran to reopen a claim that 
the character of her discharge on March 14, 1984, was not a 
bar to benefits based on her term of service from May 4, 
1981, to March 14, 1984.

In this decision, the veteran's period of service in the Navy 
from August 1973 to May 1975 and her periods of service in 
the Marine Corps from March 1979 to July 1979 and from 
October 1979 to May 1981 will be referred to as her periods 
of honorable service.  Her period of service in the Marine 
Corps from May 4, 1981, to March 14, 1984, will be referred 
to as her period of dishonorable service.

I. Hepatitis

The veteran's service medical records for her periods of 
honorable service (and, for that matter, for her period of 
dishonorable service) are entirely negative for findings or a 
diagnosis of hepatitis or any other liver disease.

In August 1992, years after the veteran's periods of 
honorable service, a private laboratory reported that a test 
for hepatitis-C antibody was positive.  At a VA general 
medical examination in November 1992, diagnoses included 
hepatitis-C.

At a VA infectious diseases examination in September 1998, 
the veteran gave a history of positive tests for hepatitis-B 
and hepatitis-C at a hospital in South Carolina in the mid-
1980s (which, the Board notes, was after her separation from 
her last period of honorable service).  The pertinent 
diagnosis was hepatitis-C.

In March 1999, Sunil P. Pasricha, MD, offered an opinion that 
the veteran's hepatitis-C could be due to her past blood 
transfusions, tattoos, or pierced ears.  The Board notes that 
there is no evidence that the veteran had a blood transfusion 
or underwent any procedure to produce tattoos on her body or 
pierced ears in line of duty during her periods of honorable 
service.

At a personal hearing in April 1999, the veteran testified 
that she was diagnosed with hepatitis-B in 1985 and with 
hepatitis-C in 1991.  The Board notes that any such diagnoses 
would have been 4 or more years after her periods of 
honorable service.

Because there is no competent evidence of record relating any 
form of hepatitis to the veteran's periods of honorable 
service, entitlement to service connection for hepatitis is 
not established.  38 U.S.C.A. § 1131.


II. Acquired Psychiatric Disorder, To Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2000). 

Postservice medical records contain diagnoses of acquired 
psychiatric disorders, including adjustment disorder, 
depression, and dysthymic disorder, but do not include a 
diagnosis of PTSD.  In her April 1999 testimony, the veteran 
claimed that a diagnosis of PTSD had been made in her case in 
1986 or 1987 at the VA Medical Center (VAMC) in Shreveport, 
Louisiana.  The RO contacted the VAMC in Shreveport, which 
reported in June 1999 that no records of treatment of the 
veteran were found.  In this regard, the Board finds that no 
further attempt to obtain medical records from the VAMC in 
Shreveport is required by the VCAA, because service 
connection for PTSD in the veteran's case would require not 
only a diagnosis of the disorder but credible supporting 
evidence that a stressor on which a diagnosis of PTSD was 
made occurred during one of the veteran's periods of 
honorable service.  However, in her personal hearing 
testimony, the veteran stated that the inservice stressor 
which resulted in PTSD was a rape or sexual assault while she 
was on active duty in 1983.  Because any stressor which 
occurred in 1983 would have been during the veteran's period 
of dishonorable service, compensation for PTSD is barred by 
statute, and entitlement to service connection for that 
disorder is not established.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.304(f).

With regard to the claim for service connection for an 
acquired psychiatric disorder other than PTSD, the Board 
notes that the veteran's service medical records for her 
periods of honorable service are entirely negative for 
psychiatric complaints or findings.  (During her period of 
dishonorable service, the veteran was diagnosed not with an 
acquired psychiatric disorder but was diagnosed with a severe 
personality disorder.  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2000).)

At a VA psychiatric examination in December 1997, the 
diagnosis on Axis I was dysthymic disorder and the diagnosis 
on Axis II was personality disorder.  Because there is 
absolutely no evidence relating dysthymic disorder to the 
veteran's periods of honorable service, and service 
connection may not be granted for a personality disorder even 
if a personality disorder were found to have been present 
during a period of honorable service, entitlement to service 
connection for an acquired personality disorder other than 
PTSD is not established.  38 U.S.C.A. § 1131.

III. Fracture of Left Fifth Toe

The veteran's service medical records show that, in March 
1981, during a period of honorable service, she sustained a 
fracture of the fifth toe (little toe) of the left foot.  
However, because entitlement to service connection requires a 
showing of current disability, the question for consideration 
becomes whether the veteran has a current residual disability 
resulting from fracture of the left fifth toe in 1981.  The 
Board finds that the preponderance of the evidence shows that 
she does not.

At a VA feet examination in December 1997, the examiner noted 
that VA X-rays of the veteran's left foot in 1992 had shown 
no acute fracture, dislocation, or other abnormality, and his 
examination of her left foot at that time revealed no 
abnormality.  On examination,  there was no tenderness, 
swelling, or redness of the left foot.  There was no pain on 
motion of the foot.  There was no misalignment or skin 
breakdown.  X-ray examination was negative.  Clinical 
examination was negative.  The examiner reported that the 
veteran's left foot had no significant impact on her daily 
activities.  The diagnosis was fracture of the fifth 
metatarsal with good healing.

At the hearing in April 1999, the veteran testified that at 
times she had pain in her left foot, especially in the 
winter, which she attributed to the little toe.

Because there is no objective evidence that the pain in the 
left foot of which the veteran complains is related to an 
old, healed fracture of the fifth toe, the Board finds that 
the preponderance of the evidence is against a finding of the 
existence of any residual disability of the left fifth toe.  
Entitlement to service connection for residuals of a fracture 
of the left fifth toe is not established.  38 U.S.C.A. 
§ 1131.

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for hepatitis, an 
acquired psychiatric disorder, and residuals of a fracture of 
the left fifth toe, the benefit of the doubt doctrine does 
not apply to those issues.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001).

V. Stress Urinary Incontinence

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.   38 C.F.R. sec. 3.306(a)(b) (2000).

In the veteran's case, at an examination for release from her 
first period of honorable service in April 1975, it was noted 
that she was pregnant.  Service department medical records 
show that, in August 1975, between periods of active service, 
she gave birth to a child and that, in August 1976, she 
underwent a total vaginal hysterectomy and posterior repair.  
Subsequent treatment records have indicated that the 
positioning of the veteran's bladder was changed during the 
August 1976 procedure.

Service medical records disclose that, in April 1980, the 
veteran complained that she had had incontinence of urine 
while she was performing the running portion of physical 
fitness training.  A physical examination was negative.  On 
urological evaluation, the impression was mild stress urinary 
incontinence.  A trial of a pessary did not stop the 
incontinence which occurred when the veteran was doing her 
required running.  (Thereafter, during her period of 
dishonorable service, in September 1981, a physician 
recommended that the veteran be permanently excused from the 
running portion of physical fitness training by reason of 
urinary stress incontinence and, in July 1983, a medical 
board rendered a primary diagnosis of urinary stress 
incontinence, post pregnancy and post surgery.)

At the hearing in April 1999, the veteran testified that, 
after her service in the Navy and prior to her service in the 
Marine Corps, she had had some "very mild" urinary 
incontinence.

The Board finds that the veteran's statement that she 
suffered from urinary incontinence to some degree prior to 
her active, honorable service in the Marine Corps rebuts the 
presumption that her genitourinary system was in completely 
sound condition at service entrance.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter before the Board, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  The Board finds in this case that there is an 
approximate balance of positive and negative evidence on the 
issue of whether the veteran's urinary incontinence which 
pre-existed her Marine Corps service increased in severity 
beyond normal progression during a period of honorable 
service.  Resolving the doubt on that issue in the veteran's 
favor, the Board finds that such urinary incontinence did 
increase in severity beyond normal progression.  A 
presumption thus arises that pre-existing urinary 
incontinence was aggravated during active, honorable service.  
Because the record does not contain sufficient evidence to 
rebut the presumption of aggravation, entitlement to service 
connection for stress urinary incontinence is established.  
38 U.S.C.A. §§  1111, 1131; 38 C.F.R. §§ 3.304, 3.306. 


ORDER

Service connection for hepatitis is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for residuals of a fracture of the left 
fifth toe is denied.

Service connection for stress urinary incontinence is 
granted.


REMAND

At the hearing in April 1999, the veteran testified that, in 
the spring of 1980, during a period of honorable service, she 
sustained a fracture of her jaw and was hospitalized for 
treatment at the National Naval Medical Center, Bethesda, 
Maryland.  Her service medical records in the claims file do 
not show treatment for an injury to the jaw.  The RO 
requested that the National Naval Medical Center supply any 
available records, but that facility reported that "any 
information that far back would be in St. Louis."

At a VA dental and oral examination in November 1997, the 
veteran gave a history of 2 fractures of the mandible, the 
first in 1979.  Findings included minimal loss of motion of 
the mandible and some impairment due to occasional pain while 
masticating; there was very slight bone loss in the maxilla 
and mandible.  The diagnosis was jaw impairment, inclusion 
has shifted to the left, minimal functional impairment.

The VCAA provides that, whenever VA attempts to obtain 
records from a federal department or agency, including 
service medical records, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C. § 5103A.  In the veteran's case, the Board finds 
that, pursuant to the VCAA, further efforts should be made to 
attempt to obtain records of any medical treatment that the 
veteran may have received for a fractured jaw at the National 
Naval Medical Center in 1979 or 1980, and this case will be 
remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

By contact of the National Personnel 
Records Center, St. Louis, Missouri, or 
any other records depository to which 
there is reason to believe that service 
medical records pertaining to the veteran 
may have been retired, the RO should 
attempt to obtain the records of any 
treatment of the veteran at the National 
Naval Medical Center, Bethesda, Maryland, 
during her period of honorable service in 
the United States Marine Corps from March 
1979 to July 1979 and from October 1979 
to May 1981 or during the period July 
1979 to October 1979 when she was not on 
active duty.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to service connection for residuals of a fracture 
of the jaw may now be granted.  If the decision remains 
adverse to the veteran, she and her representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals



 



